Citation Nr: 0600561	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  97-03 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUES

1.  Entitlement to service connection for atopic dermatitis.

2.  Entitlement to service connection for asthma, claimed as 
secondary to atopic dermatitis.

3.  Entitlement to service connection for cataracts, claimed 
as secondary to atopic dermatitis.

4.  Entitlement to service connection for depression, claimed 
as secondary to atopic dermatitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1962 to October 1963, and also had more than twenty 
years of reserve service with the Oregon National Guard.  
These matters are before the Board of Veterans' Appeals 
(Board) on April 2004 remand from the United States Court of 
Appeals for Veterans Claims (Court).  The appeal was 
initiated from a December 1995 decision by the Portland 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
May 1997, the veteran appeared for a hearing before a hearing 
officer at the RO; and in May 2002 a videoconference hearing 
was held before the undersigned.  In December 2002 the case 
was referred to the Veterans Health Administration (VHA) for 
an advisory medical opinion.  It was then before the Board in 
June 2003, when it was remanded for additional development 
(primarily notice of the Veterans Claims Assistance Act of 
2000 (VCAA)).  In September 2003 the Board denied each of the 
issues on appeal.  The veteran appealed that decision to the 
Court, resulting in an April 2004 joint motion by the parties 
(Joint Motion).  By an April 2004 Order, the Court vacated 
the September 2003 Board decision, and remanded the matter 
for readjudication consistent with the Joint Motion.  In 
August 2005 the Board referred the case to the VHA for a 
second advisory medical opinion.  

The issues of service connection for asthma, cataracts, and 
depression, each claimed as secondary to atopic dermatitis, 
are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The veteran will be 
notified if any action on her part is required.  
FINDING OF FACT

Competent evidence establishes that the veteran's atopic 
dermatitis clearly and unmistakably pre-existed, but was 
aggravated by, her active service.  


CONCLUSION OF LAW

The veteran's atopic dermatitis was aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 1132, 1153, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that on November [redacted]
2000, the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell her what evidence, if any, she is 
responsible for submitting to substantiate her claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record indicates that, as to all the issues now before 
the Board, there has been substantial compliance with the 
notice mandates of the VCAA and implementing regulations.  
The RO has obtained the veteran's service medical records and 
all identified records from postservice medical care 
providers.  As to the claim of service connection for atopic 
dermatitis, there is no indication that there is any relevant 
evidence outstanding, and development appears complete to the 
extent possible.  In August 2005 the Board sought a medical 
advisory opinion from an expert in dermatology.  In an 
October 2005 letter, the Board notified the veteran of the 
opinion and provided her with a copy.  The Board is 
authorized to obtain advisory opinions from VHA, and there is 
no need to remand the case to the agency of original 
jurisdiction for initial consideration of such evidence.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 04-7117, -7128 (Fed. Cir. Aug. 3, 2005).  In any event, 
given the determination below, she is not prejudiced by the 
Board's review of this matter based on the current record, as 
it provides a favorable (and expeditious) resolution of her 
appeal.  

Background

The veteran asserts that atopic dermatitis should be service 
connected because it began or became worse in service.  She 
also claims that she has asthma, cataracts, and depression 
which all resulted from the dermatitis.  

The veteran's service medical records include a January 1962 
report of examination on the veteran's enlistment that is 
negative for complaints or diagnosis of any skin problems.  A 
January 1963 consultation report shows that the veteran 
complained of scaling, itching, and soreness over her right 
nipple.  It was reported that similar skin problems occurred 
approximately two years earlier.  Induration beneath the 
nipple, of questionable etiology, was diagnosed.  A February 
1963 consultation report shows that the veteran complained of 
facial scales for the past one to two years.  Contact 
dermatitis of the eyelids and perioral region was diagnosed; 
and an atopic history was noted.  The veteran reported a 
history of eczema during childhood, with episodes of itching 
and scaling as a teenager, and during the prior year.  A 
September 1963 report of examination on the veteran's 
separation from service shows that clinical evaluation of her 
skin was normal.  Among her National Guard medical records is 
an August 1986 report of medical history indicating that she 
had a history of skin diseases.  An examiner commented that 
the veteran was "an atopic," with rhinitis and eczema 
secondary to dust, hair, and "nerves."  An August 1986 
National Guard record of examination shows a diagnosis of 
history of atopic eczema.  

In an August 1989 letter, a private physician reported that 
the veteran had been treated for a variety of dermatologic 
conditions and lesions.  Long standing eczema was also noted.  
A January 1993 private medical record shows a diagnosis of 
extensive but very mild atopic eczema.  An April 1993 letter 
from another private physician indicates that the veteran had 
generalized excoriated dermatitis consistent with her 
"lifelong" atopic dermatitis problem.  A private hospital 
summary, also dated in April 1993, shows that the veteran's 
primary diagnosis was atopic dermatitis; it was noted that 
she had severe atopic dermatitis since infancy that had 
worsened over the prior two years.  

A September 1995 report of VA general medical examination 
indicates that the veteran's primary medical problems 
included chronic atopic dermatitis.  She reported that her 
skin condition first became a problem in service in 1962 or 
1963.  The diagnosis, in pertinent part, included atopic 
dermatitis, present for over 30 years and recurrent despite 
multiple courses of topical and oral steroids.  Private 
medical records, dated from 1995 to 2000, show treatment for 
atopic dermatitis and cataracts.

At the May 1997 hearing, the veteran asserted that she 
contracted atopic dermatitis during active service.  She 
denied problems with her skin (with the exception of some 
peeling) as a child or as a teenager.  

In a May 1997 letter, a VA physician reported that the 
veteran suffered from a rather severe case of atopic 
dermatitis.  He described the condition as a chronic, 
relapsing, pruritic dermatosis of unknown etiology.  On June 
1997 VA examination, the examiner reported that the veteran 
had "well-controlled" atopic dermatitis.  The physician 
opined that it was at least as likely as not that the atopic 
dermatitis permanently worsened during the veteran's "22 
years of" military service.  Atopic dermatitis was also 
diagnosed on VA fee-basis examination in October 1997.  The 
examiner opined that it was not likely that military service 
either in the 1960s, or in the National Guard from 1973 to 
1994, was responsible for permanent worsening of the 
veteran's atopic dermatitis. The examiner noted that the 
veteran had a family history of atopic dermatitis and a 
personal history of atopy prior to entering service.  
However, the examiner added that while military service was 
not the sole cause of the veteran's atopic dermatitis, nor 
the major contributing reason why she currently had atopic 
dermatitis, service certainly could have caused the 
exacerbations during service.  A December 1998 letter from a 
VA dermatology nurse-practitioner indicates that the veteran 
had severe atopic dermatitis.  The nurse-practitioner added 
that atopic dermatitis is a chronic, relapsing, pruritic 
dermatosis of unknown etiology that occurs in individuals 
with a personal or family history of atopy.  
In a February 1999 letter, a private neuropsychiatrist noted 
that in April 1993 the veteran was found to have generalized 
excoriated dermatitis consistent with a diagnosis of lifelong 
atopic dermatitis.  The psychiatrist summarized that the 
veteran had atopic dermatitis since she was quite young.  

At the May 2002 videoconference hearing, the veteran 
testified, in pertinent part, that she had some problems with 
rashes as a child.  Her representative stated that it was the 
appellant's contention that atopic dermatitis diagnosed 
during service did not pre-exist service.  

Numerous VA outpatient treatment records dated from 1995 to 
2002 show that the veteran was continually treated for atopic 
dermatitis, among other disorders.

In December 2002 the Board referred the case to the VHA for a 
medical expert opinion.  In February 2003 a consulting 
dermatologist who reviewed the record opined that the veteran 
was afflicted with atopic dermatitis well before her active 
duty service and National Guard service.  It was noted that 
her history was consistent with atopic dermatitis, which was 
not diagnosed at enlistment because past medical history data 
were withheld from the examining physicians.  The physician 
also noted that it was quite likely that the screening 
physicians missed, or failed to document, relevant cutaneous 
physical findings related to atopic dermatitis.  The 
reviewing specialist also indicated that since the natural 
history of the disease invariably is that it has early onset, 
it was probable that the skin condition pre-dated the 
veteran's service.  It was also possible that the atopic 
dermatitis was in complete or near complete remission at 
enlistment.  The physician further opined that while it was 
quite possible that environmental conditions during service 
may have played a role in the exacerbation of the condition, 
based on the evidence of record, he was unable to determine 
whether service-related environmental exposures and/or 
environmental stress caused exacerbations in atopic 
dermatitis.  He added that it was reasonable to conjecture 
that the exacerbations experienced during active duty were 
related to the natural history of the veteran's skin 
condition, and independent of specific service-related 
conditions.

Based on the February 2003 opinion of the VA dermatologist, 
the Board issued a September 2003 decision that denied 
service connection for atopic dermatitis.  In April 2004, the 
Court vacated the September 2003 decision and ordered that 
the matter be remanded for the Board to specifically provide 
an explanation of the applicability of the presumptions of 
soundness and of aggravation as set forth in VAOPGCPREC 3-
2003.  On remand from the Court, the Board found that the 
February 2003 VHA opinion was inadequate to properly address 
that matters raised by the Joint Motion, and in August 2005 
the Board again sought a VHA medical expert opinion.  

In a September 2005 "Specialist's Opinion," a VA Acting 
Chief of Dermatology indicated that the veteran's claims file 
was reviewed in its entirety.  The dermatologist opined that 
the veteran has atopic dermatitis that may have manifested 
during her infancy, but "certainly was [manifest] by [her] 
adolescent or teenage years."  The physician stated that a 
review of the claims folder showed "clear and unmistakable 
evidence that atopic dermatitis existed prior to [the 
veteran's] service."  It was further noted that there was 
"no clear and unmistakable evidence for or against 
aggravation by service while on active military duty (1962-
1963)."  The physician stated that "[t]he natural progress 
of atopic dermatitis may be that of a chronic or chronically 
relapsing inflammatory pruritic dermatosis.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  
A veteran who served 6 months or more in Peacetime, as here, 
is presumed to have been in sound condition when examined, 
accepted, and enrolled for service except for defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, enrollment, or where evidence or medical judgment 
is such as to warrant a finding that the disease or injury 
existed before acceptance and enrollment.  38 U.S.C.A. 
§ 1132; 38 C.F.R. § 3.304.  VA's General Counsel has held 
that the provisions of 38 C.F.R. §  3.304(b) are invalid 
insofar as they state that the presumption of sound condition 
could be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service without 
requiring clear and unmistakable evidence to rebut the 
presumption as to any aggravation during service.  VAOPGCPREC 
3-2003 (2004); see also Cotant v. Principi, 17 Vet. App. 116 
(2003).

A pre-existing injury or disease is considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  It is the Secretary's burden to rebut the 
presumption of in-service aggravation by clear and 
unmistakable evidence.  See Laposky v. Brown, 4 Vet. App. 331 
(1993); Akins v. Derwinski, 1 Vet. App. 228 (1991); see also 
VAOPGCPREC 3-2003.

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law. A 
pre-existing disease or injury will be presumed to have been 
aggravated by service if the evidence shows that the 
underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292 (1991); Jensen v. Brown, 4 Vet. 
App. 304 (1993).  Evidence of the veteran being asymptomatic 
on entry into service, with an exacerbation of symptoms 
during service, does not constitute evidence of aggravation.  
Green v. Derwinski, 1 Vet. App. 320 (1991).  If the disorder 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

Here, the Board finds that the presumption of soundness on 
service entry is rebutted by competent, clear, and 
unmistakable evidence.  In various service medical records, 
and on repeated clinical evaluations and examinations 
subsequent to service, the veteran has given a personal 
history of skin disorders that antedated service.  Based upon 
her description of symptoms that predated her entry into 
service, postservice examiners have provided competent (i.e., 
medical) findings that the veteran's atopic dermatitis was a 
skin disorder that pre-existed service.  Postservice 
examiners have repeatedly provided independent diagnoses of 
atopic dermatitis that pre-existed the veteran's service.  
Their medical judgment (see 38 U.S.C.A. § 1132) must be 
accorded substantial probative value.  While lay testimony is 
not competent for diagnostic purposes, eyewitness accounts of 
symptoms are competent evidence insofar as they provide 
support for a diagnosis by a medical professional.  See 
Espiritu, supra.  

The question then becomes whether the atopic dermatitis was 
aggravated during service to a degree beyond the natural 
progress of the disease.  It is clear the veteran was treated 
for skin conditions (with atopic history) during active duty.  
Post-service medical records show essentially continuous 
complaints and treatment for atopic dermatitis from the time 
of the veteran's separation from service.  Most significant, 
in June 1997 a VA examiner reported that it was as likely as 
not that the atopic dermatitis permanently worsened during 
the veteran's active service.  That medical opinion is not 
contradicted by any other medical opinion of record.  In 
fact, as expressly reported by a VA dermatologist in 
September 2005, there is no clear and unmistakable evidence 
for or against aggravation of the veteran's skin disorder 
during her active service.  Here, the competent evidence of 
record supports her claim.  38 C.F.R. § 3.102.  Accordingly, 
service connection for atopic dermatitis based on the 
disorder being aggravated in service is warranted.  


ORDER

Service connection for atopic dermatitis is granted.  


REMAND

Service connection for asthma, cataracts, and depression was 
denied because atopic dermatitis had been found not service 
connected.  Hence, the threshold legal requirement for 
establishing secondary service connection could not be met, 
as any disability secondary to dermatitis would not be 
disability secondary to a service-connected disease or 
injury.  As service connection for atopic dermatitis is now 
established, the secondary service connection claims must be 
reviewed in light of the changed circumstance.  Due process 
concerns mandate that the RO should do this in the first 
instance.

The medical evidence of record consists of February 2003 and 
September 2005 VHA medical opinions, VA outpatient records 
dated through February 2002, and private medical records 
dated through December 2000.  The veteran's asthma, cataract, 
and depression disorders are disabilities that suggest 
ongoing treatment.  Reports of private treatment and/or 
additional VA medical records may contain information 
pertinent to the claims of secondary service connection for 
the disabilities, and should be obtained.  

Accordingly, the case is REMANDED to the RO for the 
following:
1.  The RO should review the claims file 
and undertake any additional notification 
or development action that is required 
under the VCAA and its implementing 
regulations regarding the claims of 
service connection for asthma, cataracts, 
and depression, each claimed as secondary 
to atopic dermatitis, to include 
notification requirements and development 
procedures.  The RO should ask the 
veteran to identify all VA and non-VA 
health care providers that have treated 
her for asthma, cataracts, and/or 
depression from December 2000 to the 
present, then obtain complete records of 
such treatment from all sources 
identified.  The RO must obtain any 
reports (not already of record) of VA 
treatment for the disabilities at issue.  
If VA examination(s) is/are required to 
adequately address these issues, the 
veteran should be scheduled for such 
examination(s).  

2.  The RO should then review the 
remaining issues on appeal.  If any 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case, and give the veteran and her 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  

The veteran has the right to submit additional 
evidence/argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims remanded by the Board or the Court 
for additional development or other appropriate action must 
be handled in an expeditious manner.


	                     
______________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


